





EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) entered into as of this 23rd
day of October, 2009, by and among Southwest Resources, Inc., a Delaware company
with a principal address of 3001 Knox Street, Suite 403, Dallas, Texas 75205
(“Assignee”), and Duke Mining Company, a Delaware company with a principal
address of 850 Third Avenue, Suite 1801, New York, NY 10022 (“Assignor”).




BACKGROUND




Pursuant to that certain Asset Purchase Agreement, dated as of an even date
herewith, by and among Assignee and Assignor (the “Asset Purchase Agreement”),
Buyer has agreed to purchase from Seller and Seller has agreed to sell,
transfer, assign, convey and deliver to Buyer the “Purchase Assets” (as such
term is defined in the Asset Purchase Agreement). All other capitalized terms
used, but not defined, herein shall also have those meanings assigned to them in
the Asset Purchase Agreement.




NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:




Section 1.

Assignment.




1.1.

Assignment of Assets.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to the
assets listed on Exhibit A hereto (the “Assets”).




1.2

Further Assurances.  Assignor shall from time to time after the date hereof at
the request of Assignee and without further consideration execute and deliver to
Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Agreement, as Assignee shall reasonably request to evidence more fully the
assignment by Assignor to Assignee of the Assets.




Section 2.

Assumption.




2.1

Assumed Liabilities.  As of the date hereof, Assignee hereby assumes and agrees
to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business whenever arising (the “Liabilities”), as such relates to the
Liabilities listed on Exhibit B.  




2.2

Further Assurances.  Assignee shall from time to time after the date hereof at
the request of Assignor and without further consideration execute and deliver to
Assignor such additional instruments of assumption in addition to this Agreement
as Assignor shall reasonably request to evidence more fully the assumption by
Assignee of the Liabilities.














--------------------------------------------------------------------------------







Section 3.  

Headings.  The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.




Section 4.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of Delaware applicable to contracts made and to be performed
entirely within that state, except that any conveyances of leaseholds and real
property made herein shall be governed by the laws of the respective
jurisdictions in which such property is located.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




         

Duke Mining Company

 

  

 

 

 

/s/ Benjamin Mayer

 

By: Benjamin Mayer

 

Its: President and Chairman of the Board







         

Southwest Resources, Inc.

 

  

 

 

 

/s/ Dennis G. McLaughlin III

 

By: Dennis G. McLaughlin III

 

Its: Chief Executive Officer












